DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the previously presented claims re-filed on 04/11/2022, claims 1-15 remain pending in the instant application. 

Response to Arguments
Objection to the drawings:
The objections to the drawings have been withdrawn in view of the amendments to the specification. 

Objection to the specification:
The objections to the specification have been withdrawn in view of the amendments to the specification.

Section 103 Rejections:
Applicant’s remarks filed on 04/11/2022 have been fully considered but are not found persuasive. The rejection of claims 1 and 15 under 35 U.S.C. 103 as unpatentable over Sanchez in view of Peterson is maintained. 
The arguments set forth by the applicant regarding the primary reference for claim 1, Sanchez, are as follows: the applicant asserts on page 8 of the Remarks that the interpretation of Sanchez that the examiner provides in the previous Office Action is incompatible with the requirements of the independent claim and is made in error. Further, the applicant asserts that the system of Sanchez cannot provide the blended negative and positive pressure across the main port due to its structure. The examiner has taken the position as set forth on page 4 of the Non-Final Rejection mailed 01/12/2022 that because Sanchez comprises a single pressure source that provides either negative or positive pressure, the negative and positive pressure ports could be considered to be the same structure. 
In response to applicant’s arguments and to provide further explanation of the examiner’s position, the examiner posits that the system of Sanchez does read on the limitation requiring two distinct ports in that based on the type of pressure source activated within the system, the single port cited by the examiner could be considered to be either a negative or positive pressure port and is never at any one point both a negative and positive pressure port. Further, in response to the applicant’s assertion that the system of Sanchez cannot provide blended pressure, the claims as written do not require that the negative and positive pressure sources provide a blended or smooth change across the main port, nor does the cited passage of the Specification from the applicant (para. 0029-0031) require a blending of the positive and negative pressures. The cited passage allows for either a switching between and/or a blending of the pressures (see page 6 lines 6-8 of the Specification). Therefore, the system of Sanchez reads on the limitation at issue in the claim. 
The arguments set forth by the applicant regarding the teaching reference for claim 1, Peterson, are as follows: the applicant asserts on page 9 of the Remarks that Peterson does not disclose or suggest the adjustable valve arrangement comprising a vacuum port and a pressure port connected to a negative/positive pressure source. The examiner acknowledges the applicant’s argument and notes that Peterson was not used by the examiner in the previous Office Action to disclose the ports of the adjustable valve arrangement, but was instead used to teach a structure that provides a user a degree of control when adjusting the valve arrangement.  As noted above, Sanchez already discloses the valve arrangement (port structures and pressure source - the selection between positive/negative meeting the valve limitation), but fails to disclose the “adjustable” limitation.  Peterson teaches a proportionally adjustable system as set forth on page 5 of the Non-Final Rejection mailed 01/12/2022.  The rejection of claim 1 under 35 U.S.C. 103 is maintained. 
The arguments set forth by the applicant regarding the rejection of claim 15 are the same as the arguments set forth regarding the rejection of claim 1 and are considered unpersuasive for the same reasons as recited above. The rejection of claim 15 under 35 U.S.C. 103 is maintained.  

Priority
The instant application is a 371 of PCT/NL2018/050699 filed on 05/07/2020, which claims priority to Application no. NL2019884 filed on 11/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is given to claims 1-15 to the prior-filed application, Application No. NL2019884, filed on 11/10/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub no. US2017/0273826 to Sanchez (IDS dated 05-07-2020) in view of U.S. Patent no. 5,354,268 to Peterson (IDS dated 05-07-2020).
Regarding claims 1 and 2, Sanchez discloses a pressure control unit (200) for an ophthalmic aspiration/irrigation system (para. 0017 lines 1-4) having a chamber (202) with an upper part for storing air (above infusion fluid 206) and a lower part for storing a surgical fluid (supporting surgical fluid 206) to be irrigated or aspirated (para. 0021 lines 7-10), the pressure control unit comprising a negative pressure source (212; para. 0024 lines 1-4), a positive pressure source (212; para. 0024 lines 1-4) and a valve arrangement (Figures 2 and 3), wherein the valve arrangement comprises a vacuum port connected to the negative pressure source and a pressure port connected to the positive pressure source, and wherein the valve arrangement further comprises a main port (208) in controllable fluid communication with the vacuum port and the pressure port, wherein the main port is connectable to the chamber (Figure 2). 
Regarding the limitation of the ports of the valve arrangement, Sanchez discloses one pressure source that is able to provide both negative and positive pressure. In this sense, the vacuum and pressure ports could be considered to be the same port originating from the pressure source (212) in communication with the main port (208). The system controls the magnitude of pressure provided between the pressure source and the main port to provide desired flow rates (see para. 0033-0034 for an explanation of the mechanism of control). Inherently, there would be some way that the system is able to switch between the negative and positive pressures; therefore, the port of the pressure source would be considered in controllable fluid communication with the main port. 
Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose an adjustable valve arrangement. Further, regarding claim 2, Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose a proportionally adjustable valve arrangement. However, Sanchez does disclose a control system to manage the components of the valve arrangement (para. 0035 lines 4-9).
Peterson teaches a valve arrangement with a control system proportionally adjustable by an electronic controller responsive to a mechanical controller, specifically a foot pedal (Figure 3, col. 2 lines 1-19, col. 9 lines 18-23). 
Peterson is considered to be analogous to the instant application because it teaches a pressure control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the control system of the valve arrangement of Sanchez to be proportionally adjustable by an electronic controller responsive to a foot pedal controller as taught by Peterson, because Peterson teaches that an adjustable valve arrangement allows a user an associated degree of control in ophthalmic surgical processes (see col. 1 lines 22-32). 
Regarding claim 8, Sanchez further discloses a first air filter arranged in communication with the main port of the valve arrangement (220, para. 0029 lines 9-12).
Regarding claim 9, Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose that the first air filter is a bacterial filter.
Peterson teaches that the air filter is a microbial filter (col 5. lines 3-5). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the filter of Sanchez to be a bacterial filter as taught by Peterson, because Peterson teaches that a bacterial filter will remove bacterial contamination from the gas before it enters the eye (see col. 7 lines 27-29). 
Regarding claim 11, Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose a membrane pump. 
Peterson teaches that the negative pressure source comprises a diaphragm pump (col. 2 lines 37-39). Regarding this limitation, the examiner posits that a diaphragm pump is synonymous to a membrane pump as claimed in the instant application, because the terms are used interchangeably in the art. 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and exchange the Venturi pump in the pressure source of Sanchez to utilize a diaphragm pump as taught in Peterson, because Peterson teaches that a diaphragm pump provides quick response to desired changes in suction pressure during an ophthalmic procedure (see col. 2 lines 57-60). 
Regarding claim 14, Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose that the valve arrangement is electrically controlled by a current source.  As noted in the rejection of claim 1 above, Peterson teaches an electronic controller that would be inherently electrically controlled by a current source (Figure 3, col. 2 lines 1-19). 
Regarding claim 15, Sanchez discloses a system for regulating the pressure in an ophthalmic aspiration/irrigation system (para. 0017 lines 1-4) comprising a chamber (202) configured for exchanging surgical fluid (Figure 2, para. 0021 lines 7-10) and a pressure control unit comprising a negative pressure source (para. 0024 lines 1-4), a positive pressure source (para. 0024 lines 1-4) and a valve arrangement (Figures 2 and 3), the valve arrangement comprising a vacuum port connected to the negative pressure source (para. 0030 lines 1-6) and a pressure port connected to the positive pressure source (para. 0030 lines 1-6), and wherein the valve arrangement further comprises a main port (208) configured for fluid connection to the chamber (Figure 2) and a method for using a pressure control unit wherein the method comprises the steps of: determining a desired chamber pressure (para. 0018 lines 8-14, para. 0034 lines 9-12) and delivering the desired pressure to the chamber via the main port (para. 0035 lines 6-16).
The ports of the valve arrangement are explained in the rejection of claim 1 above. 
Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose an adjustable valve arrangement or parts of the method provided for using a system with an adjustable valve arrangement. However, Sanchez does disclose a control system to manage the components of the valve arrangement (para. 0035 lines 4-9).
Peterson teaches an adjustable valve arrangement with a control system proportionally adjustable by an electronic controller responsive to a mechanical controller, specifically a foot pedal (Figure 3, col. 2 lines 1-19, col. 9 lines 18-23) and a method of using a pressure control system comprising an adjustable valve arrangement wherein the method comprises the steps of: measuring the pressure within the chamber (col. 6 lines 33-36); and adjusting the valve arrangement to deliver positive or negative pressure to maintain the desired pressure within the chamber (col. 6 lines 38-49).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the system of Sanchez to use an adjustable valve arrangement as taught by Peterson, because Peterson teaches that an adjustable valve arrangement allows a user an associated degree of control in ophthalmic surgical processes (see col. 1 lines 22-32). The person of ordinary skill in the art would understand that the system of Peterson and Sanchez would be able to use the entire method outlined above as the necessary system components have been combined. 

Regarding claims 1 and 5 (using a secondary embodiment of Sanchez), Sanchez discloses a pressure control unit (200) for an ophthalmic aspiration/irrigation system (para. 0017 lines 1-4) having a chamber (202) with an upper part for storing air (above infusion fluid 206) and a lower part for storing a surgical fluid (supporting surgical fluid 206) to be irrigated or aspirated (para. 0021 lines 7-10), the pressure control unit comprising a negative pressure source (para. 0026 lines 10-14), a positive pressure source (para. 0026 lines 10-14) and a valve arrangement (Figures 2 and 3), wherein the valve arrangement comprises a vacuum port connected to the negative pressure source and a pressure port connected to the positive pressure source, and wherein the valve arrangement further comprises a main port (208) in controllable fluid communication with the vacuum port and the pressure port, wherein the main port is connectable to the chamber (Figure 2). 
Regarding the limitation of the ports of the valve arrangement, Sanchez discloses two separate pressure lines that would be able to connect to the pressure source (212), which would require ports or fittings to connect the pressure sources to the pressure lines. Further, the system controls the magnitude of pressure provided between the pressure source and the main port to provide desired flow rates (see para. 0033-0034 for an explanation of the mechanism of control). Inherently, there would be some way that the system is able to switch between the negative and positive pressures; therefore, the port of the pressure source would be considered in controllable fluid communication with the main port.
Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose an adjustable valve arrangement. However, Sanchez does disclose a control system to manage the components of the valve arrangement (para. 0035 lines 4-9).
Peterson teaches a valve arrangement with a control system adjustable by an electronic controller responsive to a mechanical controller (Figure 3, col. 2 lines 1-19, col. 9 lines 18-23). 
Peterson is considered to be analogous to the instant application because it teaches a pressure control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the control system of the valve arrangement of Sanchez to be adjustable by an electronic controller responsive to a mechanical controller as taught by Peterson, because Peterson teaches that an adjustable valve arrangement allows a user an associated degree of control in ophthalmic surgical processes (see col. 1 lines 22-32).
Regarding claim 5, Sanchez differs from the instantly claimed invention in that Sanchez fails to disclose a three-way adjustable valve arrangement.
Peterson teaches that the adjustable valve arrangement is a three-way valve arrangement (col. 9 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the prior art and modify the pressure source of Sanchez to use a three-way adjustable valve arrangement as taught by Peterson to yield the predictable result of modulating flow between the negative and positive pressure sources within the valve arrangement.

Claims 3-4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez and  Peterson as applied to claim 1 above, and further in view of PG Pub no. US2009/0099498 to Demers (IDS dated 05/07/2020).
The combined teachings of Sanchez and Peterson are explained in the rejection starting at paragraph 11 above. 
Regarding claim 3, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach an adjustable valve arrangement comprising a first adjustable valve connected between the vacuum port and the main port and a second adjustable valve connected between the pressure port and the main port.
Demers teaches a positive supply valve between the positive-pressure reservoir and the control chamber and a negative supply valve between the negative-pressure reservoir and the control chamber (para. 0214 lines 1-3).
Demers is considered to be analogous to the instant application because it teaches a pump system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the connection between the pressure source and the main port of Sanchez and Peterson to include first and second adjustable valves as taught by Demers, because Demers teaches that adjustable valves in this arrangement allows the user to control and adjust the fluid communication of the pressure sources and the control chamber (see para. 0214 lines 3-8). 
Regarding claim 4, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach that the first adjustable valve is a first proportional valve and wherein the second adjustable valve is a second proportional valve.
Demers teaches an exemplary embodiment in which the valves are variable restriction (para. 0214 lines 11-12). Regarding this limitation, the examiner posits that a variable restriction valve is a type of proportional valve as is claimed in the instant application.
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the connection between the pressure source and the main port of Sanchez and Peterson to include variable restriction valves as taught in Demers, because Demers teaches that using variable restriction valves allows the user to adjust the fraction of pressure from the pressure source applied to the control chamber, (see para. 0239 lines 4-7). 
Regarding claim 10, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach a pressure sensor in communication with the main port.
Demers teaches a pressure sensor in communication with the main port (para. 0015 lines 10-14, Figure 18).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the main port of Sanchez and Peterson to include a pressure sensor in communication with the main port as taught in Demers, because Demers teaches that a pressure sensor could take pressure values within the control chamber and communicate those values to a controller (see para. 0026 lines 9-11).
Claim 13 is included under this rejection because of its dependency upon claim 10, rejected by Sanchez and Peterson in view of Demers.  
Regarding claim 13, Peterson further teaches a pressure transducer or open-loop controller configured to adjust the valve arrangement to maintain desired pressure in the chamber in response to the pressure measured (col. 6 lines 35-53).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and further modify the controller of Sanchez, Peterson, and Demers to be an open-loop controller as taught by Peterson, because Peterson teaches that using an open-loop controller in the control unit of Peterson increases both the precision and accuracy of the gas pressure regulation in the system (see col. 18 lines 37-45).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez and Peterson as applied to claim 1 above, and further in view of Foreign application no. CN106474577 to Wang (PTO-892).
The combined teachings of Sanchez and Peterson are explained in the rejection starting at paragraph 11 above.
Regarding claim 6, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach a vacuum buffer arranged between the negative pressure source and the vacuum port and/or a pressure buffer arranged between the positive pressure source and the pressure port.
Wang teaches a negative pressure buffer storage tank arranged between the negative pressure source and the outlet port (pg. 3 para. 5, Figure 1).
Wang is considered to be analogous to the instant application because it teaches a pressure control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the pressure source of Sanchez and Peterson to include a buffer arranged between the pressure source and the outlet port as taught in Wang, because Wang teaches that a buffer could lessen the high vacuum diffusion coming directly from the pressure source to a low vacuum, ensuring safe use of the system (see pg. 3, para. 5). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez and Peterson as applied to claim 1 above, and further in view of PG Pub no. US2015/0250939 to Kuntz (PTO-892). 
The combined teachings of Sanchez and Peterson are explained in the rejection starting at paragraph 11 above.
Regarding claim 7, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach a flow sensor arranged in a bias flow path between the negative pressure source and the positive pressure source.
Kuntz teaches a flow sensor in fluid contact with the flow path of the negative pressure and positive pressure sources (para. 0067 lines 1-6, Figures 5 and 6, para. 0016).
Kuntz is considered to be analogous to the instant application because it teaches an ophthalmic irrigation/aspiration system. One of ordinary skill before the effective filing date of the instant application  would have been motivated to combine the teachings of the prior art and modify the flow path of the pressure sources of Sanchez and Peterson to include a flow sensor arranged in the flow path of the negative pressure and positive pressure sources as taught in Kuntz, because Kuntz teaches that when the flow in the system is known, the system can be operated as a pressure control or as a flow controlled system having the advantage of a smooth flow and a quick response time (see para. 0016).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez and Peterson as applied to claim 1 above, and further in view of U.S. Patent no. 3,902,495 Weiss (PTO-892).
The combined teachings of Sanchez and Peterson are explained in the rejection starting at paragraph 11 above.
Regarding claim 12, the combined teachings of Sanchez and Peterson differ from that of the instantly claimed invention in that they do not teach that the adjustable valve arrangement comprises one or more safety valves.
Weiss teaches a pressure differential relief valve in the valve arrangement (col. 2 lines 53-60). Regarding this limitation, the examiner posits that a pressure differential relief valve is a type of safety valve as is claimed in the instant application.
Weiss is considered to be analogous to the instant application because it teaches an ophthalmic flow control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the valve arrangement from the pressure source of Sanchez and Peterson to include a pressure differential relief valve as taught in Weiss, because Weiss teaches that a safety valve limits the occurrence of pressure transients communicated to the chamber (see col. 2 lines 53-60). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                      
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781